UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): JANUARY 28, 2013 E-DEBIT GLOBAL CORPORATION (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 0-32051 (Commission File Number) 98-0233968 (IRS Employer Identification Number) #12, 3620 – 29th Street NE Calgary, Alberta Canada T1Y 5Z8 Address of principal executive offices) (403) 290-0264 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01: Other Events Please see attached News Release titled "E-Debit Global Corporation Announces the Appointment of President and Chief OperatingOfficer.” Item 9.01: Financial Statements and Exhibits  (d) Exhibits Exhibits 99.1News Release titled "E-Debit Global Corporation Announces the Appointment of President and Chief OperatingOfficer.” SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. January 28, 2013 E-Debit Global Corp. /s/ Douglas MacDonald Douglas MacDonald,President
